Exhibit 10.1


SEPARATION AGREEMENT
THIS SEPERATION AGREEMENT (this “Agreement”) is made as of this 1st day of
April, 2017, (the “Effective Date”) by and between NN, Inc., a Delaware
Corporation with its principal place of business in Johnson City, Tennessee (the
“Company”), and D. Gail Nixon (the “Executive”).
WITNESSETH:

WHEREAS, the Company will employ the Executive for the success of the Company
and recognizes that the Executive will perform key functions for the Company;
and
WHEREAS, the Company has determined that it is in the best interests of the
Company to institute a formalized separation arrangement with the Executive in
the event of a separation of employment; and
WHEREAS, the Executive desires to enter into this Agreement with the Company;
NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.
Compensation and Benefits in the Event of Separation from Service. In the event
of the Executive’s Separation from Service, compensation and benefits shall be
paid as set forth below.

(a)
Qualifying Termination Prior To A Change In Control. If the Executive has a
Qualifying Termination after the Effective Date and prior to a Change in
Control, then upon such Qualifying Termination the Executive shall be entitled
to receive the following:

(i)
The Executive’s annual salary through the effective date of Separation from
Service, at the annual rate in effect at the time the Notice of Termination is
given (or death occurs), to the extent unpaid prior to such Separation from
Service.

(ii)
In consideration of Executive’s prior service to the Company an amount equal to
18 months of his annual base salary in effect on the date of his Separation from
Service. These amounts shall be payable in accordance with the Company’s regular
payroll procedures over the 18 month period following the Executive’s Separation
from Service.

(iii)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies. A payment equal to the target annual bonus to which the Executive
would have been entitled but for the Qualifying Termination, prorated for the
portion of the year during which the Executive was employed by the Company
(which bonus will be determined in accordance with the Company’s corporate
guidelines and distributed after completion of the Company’s fiscal year end
audit).

(iv)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.



1



--------------------------------------------------------------------------------

Exhibit 10.1


(v)
$12,000.00 payable in a single lump sum to assist with the Executive’s
transition from employment.

Payments under (ii) and (v) above shall commence or shall be paid within 60 days
following the Executive’s Separation from Service; provided, however, that the
Executive is in full compliance with the covenants under paragraphs 2, 3, 4, and
6 of this Agreement.
(b)
Termination By The Company For Cause Or By The Executive Without Good Reason. In
the event Executive’s Separation from Service is terminated (A) by action of the
Company for Cause; (B) by action of the Executive without Good Reason; or (C) by
reason of the Executive’s death, Disability or retirement, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):

(i)
The Executive’s annual salary provided through the effective date of Separation
from Service, at the annual rate in effect at the time the Notice of Termination
is given (or death occurs), to the extent unpaid prior to such Separation from
Service.



(ii)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies.

(iii)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.

(c)    Qualifying Termination Following a Change in Control.
(i)    In the event that Executive has a Qualifying Termination within 24 months
following a Change in Control, Executive shall receive the following, subject to
paragraph 1(c)(ii):
(1)
The annual salary due to the Executive through the date of his Separation from
Service.

(2)
A lump sum payment equal to an amount set forth on Schedule A to this Agreement
(the “Severance Payment”). The Severance Payment shall be made by wire transfer
or immediately available funds to an account designated by Executive following
the date of the Separation from Service.

(3)
A payment equal to the target annual bonus to which Executive would have been
entitled but for Executive’s Separation from Service, for the year of
Executive’s termination; pro-rated for the portion of the year during which he
was employed by the Company (“Pro-rated Bonus”).

(4)
Any vested rights of Executive in accordance with the Company’s plans, programs
or policies.

(5)
Prompt reimbursement for any and all reimbursable business expenses (to the
extent not already reimbursed) upon Executive’s properly accounting for the
same.



2



--------------------------------------------------------------------------------

Exhibit 10.1


(6)
$12,000.00 payable in a single lump sum to assist with the Executive’s
transition from employment.

Payments under (2), (3) and (6) above shall be paid in full in a lump sum within
60 days following the Executive’s Separation from Service; provided, however,
that the Executive is in full compliance with the covenants under paragraphs 2,
3, 4, and 6 of this Agreement.
(ii)    Excise Tax.
(1)
If it is determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Change
in Control Payment”), would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Company shall pay to the Executive
whichever of the following gives the Executive the highest net after-tax amount
(after taking into account all applicable federal, state, local and social
security taxes): (i) the Change in Control Payment, or (ii) the amount that
would not result in the imposition of excise tax on the Executive under Section
4999 of the Code. Any required reduction in the Change in Control Payment
pursuant to the foregoing shall be accomplished solely by reducing the amount of
severance payment payable pursuant to paragraph 1(c)(i)(1) of this Agreement and
then, to the extent necessary, paragraph 1(c)(i)(2) of this Agreement.

(2)
All determinations to be made under this paragraph 1(c)(ii) shall be made by an
independent public accounting firm selected by the Company immediately prior to
the Change in Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change in Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to in this paragraph 1(c)(iii) shall be borne solely by the Company.

(d)
Continuation of Benefits. Following Executive’s Separation from Service, the
Executive shall have the right to continue in the Company’s group health
insurance plan or other Company benefit program, at his or her own cost and
without any contribution by the Company, as may be required by COBRA or any
other federal or state law or regulation.

(e)
Limit on Company Liability. Except as expressly set forth in this paragraph 1,
the Company shall have no obligation to Executive under this Agreement following
Executive’s Separation from Service. Without limiting the generality of the
provision of the foregoing sentence, the Company shall not, following
Executive’s Separation from Service, have any obligation to provide any further
benefit to Executive under this Agreement or make any further



3



--------------------------------------------------------------------------------

Exhibit 10.1


contribution for Executive’s benefit under this Agreement except as provided in
this paragraph 1.
2.
Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
“Confidential Information”), provided that the term “Confidential Information”
shall not include (i) any such information that, prior to its use or disclosure
by Executive, can be shown to have been in the public domain or generally known
or available to customers, suppliers or competitors of the Company through no
breach of the provisions of this Agreement or other non-disclosure covenants;
(ii) any such information that, prior to its disclosure by the Executive, was
rightfully in the receiving third party’s possession, without violation of the
provisions of this Agreement or other non-disclosure covenants; and (iii) any
such information that, prior to its disclosure by the Executive, was
independently developed by the receiving third party without violation of the
provisions of this Agreement or other non-disclosure covenants. In performing
duties for the Company, Executive regularly will be exposed to and work with
Confidential Information of the Company. Executive may also be exposed to and
work with Confidential Information of the Company’s affiliates and subsidiaries.
Executive acknowledges that Confidential Information of the Company and its
affiliates and subsidiaries is critical to the Company’s success and that the
Company and its affiliates and subsidiaries have invested substantial sums of
money in developing the Confidential Information. While Executive is employed by
the Company and after such employment ends for any reason, Executive will never
reproduce, publish, disclose, use, reveal, show or otherwise communicate to any
person or entity any Confidential Information of Company, its affiliates, and/or
its subsidiaries unless specifically directed by the Company to do so in
writing, provided that nothing herein shall prohibit the Executive from
disclosing Confidential Information as required by law or pursuant to legal
process. Executive agrees that whenever Executive’s employment with the Company
ends for any reason, all documents containing or referring to Confidential
Information of the Company, its affiliates, and/or its subsidiaries that may be
in Executive’s possession or control will be delivered by Executive to the
Company promptly upon the Company’s request.



3.
Non-Interference with Personnel Relations. At any time while Executive is
employed by the Company and at any time during the Restrictive Period after such
employment ends for any reason, Executive acting either directly or indirectly,
or through any other person, firm, or corporation, will not then, at such time,
hire, contract with or employ any then employee of the Company, and/or any then
employee of an affiliate or subsidiary of the Company with which Executive
interacted or about which Executive gained Confidential Information during his
employment with Company (“Restricted Employees”). Further, Executive will not
induce or attempt to induce or influence any of the Restricted Employees to
terminate employment with the Company, affiliate, and/or subsidiary.



4



--------------------------------------------------------------------------------

Exhibit 10.1


However, this provision shall not apply to Executive in the case of the
solicitation of his immediate family members.


4.
Non-Competition. While Executive is employed by the Company and for the
Restrictive Period after such employment ends, Executive will not, directly or
indirectly, or through any other person, firm or corporation (i) be employed by,
consult for, have any ownership interest in or engage in any activity on behalf
of any company that engages in a Competing Business, as defined below, or (ii)
call on, solicit or communicate with any of the Company’s customers or suppliers
for any purpose related to a Competing Business, as defined below. A “Competing
Business” is one that engages in the production, sale, or marketing of a product
or service that is substantially similar to, or serves the same purpose as, any
product or service produced, sold or marketed by the Company or any parent,
subsidiary or affiliate of the Company with which Executive interacted or about
which Executive gained Confidential Information during his employment with the
Company. The term “customer” or “supplier” means any customer or supplier
(whether actual or potential) with whom Executive or any other employee of the
Company or any parent, subsidiary or affiliate of the Company had business
contact during the eighteen (18) months immediately before Executive’s
employment with the Company ended. Notwithstanding the foregoing, this paragraph
shall not be construed to prohibit Executive from owning less than five percent
(5%) of the outstanding securities of a corporation which is publicly traded on
a securities exchange or over-the-counter.



5.
Notification to Subsequent Employers. Executive grants the Company the right to
notify any future employer or prospective employer of Executive concerning the
existence of and terms of this Agreement and grants the Company the right to
provide a copy of this Agreement to any such subsequent employer or prospective
employer.



6.
Company Proprietary Rights.

(a)
Company to Retain Rights. Executive agrees that all right, title and interest of
every kind and nature whatsoever in and to copyrights, patents, ideas, business
or strategic plans and concepts, studies, presentations, creations, inventions,
writings, properties, discoveries and all other intellectual property conceived
by Executive during the term of this Agreement and pertaining to or useful in or
to (directly or indirectly) the activities of the Company and/or any parent,
subsidiary or affiliate of the Company (collectively, “Company Intellectual
Property”) shall become and remain the exclusive property of the Company and/or
such parent, subsidiary or affiliate, and Executive shall have no interest
therein.



(b)
Further Assurances. At the request of the Company, Executive shall, at the
Company’s expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.



5



--------------------------------------------------------------------------------

Exhibit 10.1




(c)
Return of Material. Upon the termination of the Executive’s employment under
this Agreement at the Company’s written request, the Executive will promptly
return to the Company all copies of information protected by paragraph 6(a)
hereof which are in his possession, custody or control, whether prepared by him
or others, and the Executive agrees that he shall not retain any of same.

7.
Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.

8.
Mitigation. The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
subject to set off for any reason and shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.

9.
Notices. All notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be sufficiently given if and when
mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

To the Company:    NN, Inc.
Attn: General Counsel
207 Mockingbird Lane Johnson City, TN 37604
To the Executive:    D. Gail Nixon
806 Glen Oaks Court
Johnson City, TN 37615


10.
Successors: Binding Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor



6



--------------------------------------------------------------------------------

Exhibit 10.1


to its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this paragraph or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.
11.
Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Section 409A of the Code in order to make the
Agreement compliant therewith, and as necessary under any provision of the Code
or any other federal or state statute or regulation to prevent the imposition of
any federal or state fine, tax, or penalty upon Company or Executive that would
result from the performance of any provisions of this Agreement. No waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the time or at any
time or at any prior or subsequent time.

12.
Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive’s employment with the Company; provided, however, nothing herein shall
affect the terms of any indemnification agreement by and between the Company and
Executive or any general indemnification policy in favor of Executive, which
shall continue and remain in full force and effect.

13.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee, without
regard to its conflict of laws principles, to the extent federal law does not
apply.

14.
Resolution of Disputes. Any dispute or claim arising out of or relating to this
Agreement shall be settled by final and binding arbitration in Johnson City,
Tennessee in accordance with the Commercial Arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The fees and expenses
of the arbitration panel shall be equally borne by the Company and Executive.
Each party shall be liable for its own costs and expenses as a result of any
dispute related to this Agreement.





7



--------------------------------------------------------------------------------

Exhibit 10.1


15.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.



16.
Compliance with Section 409A.

(a)
General. It is intended that the Agreement will comply with Section 409A of the
Code and the regulations and other guidance thereunder (“Section 409A”), and the
Agreement shall be interpreted consistent with such intent. As permitted by
Section 409A, each installment or other payment made or benefit provided
hereunder shall be treated as “separate payment” for purposes of Section 409A
and the available exemptions under Section 409A shall be stacked to the maximum
extent possible. This Agreement may be amended in any respect deemed necessary
(including retroactively) by the Company in order to pursue compliance with
Section 409A. The foregoing shall not be construed as a guarantee of any
particular tax effect for benefits under this Agreement. The Executive or any
beneficiary, as applicable, is solely responsible and liable for the
satisfaction of all taxes, interest and penalties that may be imposed on the
Executive or any beneficiary in connection with any payments to the Executive or
beneficiary under the Agreement, including any taxes, interest and penalties
under Section 409A, and neither the Company nor any director, officer or
affiliate shall have any obligation to indemnify or otherwise hold the Executive
or a beneficiary harmless from any and all of such taxes, interest and
penalties. To the extent Executive is entitled to be paid or reimbursed for any
taxable expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense shall be made no later than December 31 of the year after the year in
which the expense was incurred. Executive’s right to reimbursement of expenses
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

(b)
Six Month Delay for Specified Employees. Notwithstanding anything in the
Agreement to the contrary, if the Executive is determined to be a “specified
employee” (as defined in Section 409A) for the year in which the Executive
incurs a Separation from Service, any payment due under the Agreement that is
not permitted to be paid on the date of such separation without the imposition
of additional taxes, interest and penalties under Section 409A shall be paid on
the first business day following the six-month anniversary of the Executive's
date of separation or, if earlier, the Executive's death.

17.
No Adequate Remedy At Law. The Company and the Executive recognize that each
party may have no adequate remedy at law for breach by the other of any of the
agreements contained herein, and particularly a breach of paragraphs 2, 3, 4,
and 6, and, in the event of any such breach, the Company and the Executive
hereby agree and consent that the other shall be entitled to injunctive relief
or other appropriate remedy to enforce performance of such agreements.

18.
Non-Assignability. This Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of either party hereto, shall



8



--------------------------------------------------------------------------------

Exhibit 10.1


be subject to voluntary or involuntary assignment, alienation or transfer,
whether by operation of law or otherwise, without the prior written consent of
the other party; provided, however, that the Company may assign this Agreement
in connection with a merger or consolidation involving the Company or a sale of
substantially all of its assets to the surviving corporation or purchaser, as
the case may be, so long as such assignee assumes the Company’s obligations
hereunder.
19.
Headings. The section headings contained in this Agreement are for convenience
of reference only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Reference to paragraphs are to
paragraphs in this Agreement.

20.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

21.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

(a)    “Cause” means any of the following:
(i)
the failure of the Executive to perform the Executive’s duties under this
Agreement (other than as a result of physical or mental illness or injury),
which failure, if correctable, and provided it does not constitute willful
misconduct or gross negligence, remains uncorrected for 10 days following
written notice to Executive by the Chief Executive Officer or the Board of
Directors of the Company of such breach;

(ii)
willful misconduct or gross negligence by the Executive in either case that
results in material damage to the business or reputation of the Company;

(iii)
a material breach by Executive of this Agreement which, if correctable, remains
uncorrected for 10 days following written notice to Executive by the Chief
Executive Officer or the Board of Directors of the Company of such breach; or

(iv)
the Executive is convicted of a felony or any other crime (other than traffic
violations) involving moral turpitude (whether or not in connection with the
performance by Executive of his duties under this Agreement).



(b)    “Change in Control” means, and shall occur on the date that any of the
following occurs:
(i)
A person, corporation, entity or group (1) makes a tender or exchange offer for
the issued and outstanding voting stock of NN, Inc., (“NN”) and beneficially
owns fifty percent (50%) or more of the issued and outstanding voting stock of
NN after such tender or exchange offer, or (2) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person, corporation, entity or group), directly or indirectly, the beneficial
ownership of fifty percent (50%) or



9



--------------------------------------------------------------------------------

Exhibit 10.1


more of the issued and outstanding voting stock of NN in a single transaction or
a series of transactions (other than any person, corporation, entity or group
for which a Schedule 13G is on file with the Securities and Exchange Commission,
so long as such person, corporation, entity or group has beneficial ownership of
less than fifty percent (50%) of the issued and outstanding voting stock of NN);
or
(ii)
NN is a party to a merger, consolidation or similar transaction and following
such transaction, fifty percent (50%) or more of the issued and outstanding
voting stock of the resulting entity is not beneficially owned by those persons,
corporations or entities that constituted the stockholders of NN immediately
prior to the transaction;

(iii)
NN sells fifty percent (50%) or more of its assets to any other person or
persons (other than an affiliate or affiliates of NN); or

(iv)
Individuals who, during any 12-month period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least seventy-five
percent (75%) of the Board of Directors of NN; provided, however, that any
individual becoming a director whose election or nomination was approved by a
majority of the directors than comprising the Incumbent Board, shall be
considered a member of the Incumbent Board, but not including any individual
whose initial board membership is a result of an actual or threatened election
contest (as that term is used in Rule 14a-11 promulgated under the Securities
Act of 1934, as amended) or an actual or threatened solicitation of proxies or
consents by or on behalf of a party other than the Board.

It is not intended that a Change in Control, in and of itself, will serve as an
event which entitles Executive to any payment hereunder.
(c)
“Code” means the Internal Revenue Code of 1986 as amended.

(d)
“Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Executive will be deemed
Disabled if he is determined to be totally disabled by the Social Security
Administration, or if Executive is determined to be disabled in accordance with
a disability insurance program maintained by the Company if the definition of
“disability” applied under such disability insurance program complies with the
requirements of the preceding sentence. Upon the request of the plan
administrator, the Executive must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.



10



--------------------------------------------------------------------------------

Exhibit 10.1


(e)
“Good Reason” means any of the following events if not remedied by the Company
within 30 days after receipt of notice thereof from the Executive: (i)
assignment to the Executive of any duties inconsistent with Executive’s position
duties, responsibilities, office, or any other action by the Company that
results in a material diminution in the Executive’s position, authority, duties
or responsibilities; (ii) any material failure by the Company to comply with
this Agreement; (iii) any material adverse change in Executive’s annual
compensation and other benefits; or (iv) a requirement to relocate Executive’s
place of employment in excess of fifty (50) miles from the current principal
office of the Company as of the date hereof.

Notwithstanding anything in this definition to the contrary, an alleged act by
the Company shall not constitute a “Good Reason” event for purposes of this
Agreement unless Executive gives written notice of the same to the Company
within 60 days of the initial existence of such act. Further, for avoidance of
doubt, nothing in this Agreement shall preclude the Company from reducing
Executive’s annual base salary and/or incentive opportunity as part of an
across-the-board compensation adjustment to other employees at Executive’s level
of employment.
(f)
“Notice of Termination” means a written notice which shall include the specific
termination provision under this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment. Any purported termination of the
Executive’s employment hereunder by action of either party shall be communicated
by delivery of a Notice of Termination to the other party. Any termination by
Executive of his employment without Good Reason shall be made on not less than
14 days’ notice.

(g)
“Qualifying Termination” means a Separation from Service by action of the
Company that is not for Cause, or a Separation from Service by action of the
Executive that is for Good Reason.

(h)
“Restrictive Period” means (i) a number of months following Executive’s
termination of employment pursuant to paragraph 1(a) or 1(c) above which is
equal to the number of months for which the Executive is entitled to receive his
base salary under paragraph 1(a) or 1(c) above, or a period of 12 months
following Executive’s termination of employment pursuant to paragraph 1(b)
above.

(i)
“Separation from Service” means Executive’s “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h).



11



--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.
NN, INC.

By: /s/ Richard D. Holder
Name: Richard D. Holder
Title: President and Chief Executive Officer
EXECUTIVE:


/s/ D. Gail Nixon
Name: D. Gail Nixon


12



--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE A


Executive’s Severance Payment subsequent to a Change in Control as provided in
paragraph 1(c)(i) shall be a lump sum payment equal to:
1.
2.0 times Executive’s base salary (as of the date of Executive’s termination);
plus

2.
1.0 times Executive’s target bonus.





22543288.2


13

